Citation Nr: 1810652	
Decision Date: 02/21/18    Archive Date: 03/01/18

DOCKET NO.  14-08 240	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

1.  Entitlement to a non-initial rating in excess of 10 percent disabling for post sarcoidosis, liver involvement.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran, J.W.



ATTORNEY FOR THE BOARD

M.E. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1976 to October 1976.

This matter comes to the Board of Veterans' Appeals (Board) from an April 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  The claims file has since been transferred to the RO in Reno, Nevada.

In September 2014 the Veteran and a witness, J.W., presented sworn testimony during a videoconference hearing chaired by the undersigned.  A transcript of that hearing has been associated with the claims file.

At the September 2014 hearing, the Veteran raised the issues of service connection for a kidney condition, and Hepatitis C.  It remained unclear as to whether she wished to pursue an actual claim.  It is also unclear whether a VA 21-0966 (Intent to File a Claim for Compensation) filed in July 2017 pertained to these issues.  In that regard, VA acknowledged the receipt of the 21-0966, and that the Veteran had one year to properly file a claim.


FINDINGS OF FACT

1.  For the entire period on appeal, the Veteran's post sarcoidosis, liver involvement, was not manifested by symptoms of portal hypertension and splenomegaly; a history of one or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy; or generalized weakness, substantial weight loss, and persistent jaundice, or ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy refractory to treatment. 

2.  The Veteran's service-connected disabilities, independent of his age and non-service-connected disabilities, do not render him unemployable.


CONCLUSIONS OF LAW

1.  For the entire period on appeal, the criteria for a rating in excess of 10 percent for service connected post sarcoidosis, liver involvement, have not been met.  38 U.S.C. §§ 1155, 5103, 5103A, 5107; 38 C.F.R. §§ 3.159 , 4.1-4.14, 4.114, Diagnostic Code 7312 (2017).

2.  The criteria for TDIU have not been met.  38 U.S.C. § 1155; 38 C.F.R. §§ 3.340, 4.16 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument). 

The Board has reviewed all the evidence in the record.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims file shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

Increased Ratings

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  Separate Diagnostic Codes identify the various disabilities.  38 U.S.C.A § 1155; 38 C.F.R. Part 4.  Although a disability must be considered in the context of the whole recorded history, including service medical records, the present level of disability is of primary concern in determining the current rating to be assigned.  38 C.F.R. § 4.2; Francisco v. Brown, 7 Vet. App. 55 (1994); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  If a disability has undergone varying and distinct levels of severity throughout the claims period, staged ratings may be assigned.  Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119 (1999); 38 C.F.R. § 4.2. 

A critical element in permitting the assignment of several ratings under various Diagnostic Codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994); 38 C.F.R. § 4.14.  

Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

The Veteran's entire history is reviewed when making a disability determination.  38 C.F.R. § 4.1.  Where service connection has already been established, and increase in the disability rating is at issue, it is the present level of the disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55 (1994).  However, in such cases when the factual findings show distinct time periods during which a claimant exhibits symptoms of the disability at issue and such symptoms warrant different evaluations, staged evaluations may also be assigned.  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

As an initial matter, the Board notes that a disability which has been continuously rated at or above any evaluation of disability for 20 or more years for compensation purposes under laws administered by VA will not be reduced to less than such evaluation except upon a showing that such rating was based on fraud.  The 20-year period will be computed from the effective date of the evaluation to the effective date of reduction of evaluation. 38 C.F.R. § 3.951 (b) (2017).  Ratings under a specific diagnostic code that have been continuous for 20 years are protected.  See Murray v. Shinseki, 24 Vet. App. 420, 427 (2011).  The Board notes that the Veteran's service-connected post sarcoidosis, liver involvement has been continuously rated under Diagnostic Code (DC) 7312 since June 1, 1978.  The disability was rated 30 percent from June 1, 1978, 0 percent from September 1, 1982, and 10 percent from October 6, 2008.  

Under DC 7312, conditions of the liver is rated at 100 percent where there is generalized weakness, substantial weight loss, and persistent jaundice, or; one of the following refractory to treatment: ascites (the accumulation of fluid in the peritoneal cavity), hepatic encephalopathy, hemorrhage from varices or portal gastropathy (erosive gastritis); a 70 percent rating applies where there is a history of two or more episodes of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy, but with periods of remission between attacks; a 50 percent rating applies where there is a history of one episode of ascites, hepatic encephalopathy, or hemorrhage from varices or portal gastropathy; a 30 percent rating applies where there is portal hypertension and splenomegaly (abnormal enlargement of the spleen), with weakness, anorexia, abdominal pain, malaise, and at least minor weight loss; a 10 percent rating applies where there are symptoms such as weakness, anorexia, abdominal pain, and malaise.  

Substantial weight loss is defined by 38 C.F.R. § 4.112 as a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer.  See 38 C.F.R. § 4.112.

The regulation pertaining to coexisting abdominal conditions is relevant in this case. This regulation notes there are diseases of the digestive system, particularly within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized in the main by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition. Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability evaluations without violating the fundamental principle relating to pyramiding as outlined in §4.14.  See 38 C.F.R. § 4.113.  It is possible for a Veteran to have separate and distinct manifestations from the same injury that would permit rating under several diagnostic codes; however, the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.

Following the his claim for increase, in July 2011, the Veteran underwent a VA examination to determine the severity of his post sarcoidosis.  At that examination, the Veteran complained of daily fatigue, intermittent malaise, abdominal pain and intermittent pain where his spleen used to be located.  The examiner indicated that the Veteran's liver was enlarged, but that granulomatous post sarcoidosis changes were likely stable, his deteriorating symptoms were more likely due to non-service-connected conditions.  The examiner also noted that the Veteran's abdominal symptoms for non-service connected conditions overlap with the Veteran's service connected post sarcoidosis, liver involvement.

The record shows that the Veteran was hospitalized at a private facility in September 2012 for abdominal complications.  However, after completing diagnostic testing and imaging,  the private facility was unable to determine the etiology of the Veteran's symptoms prior to the Veteran leaving the facility.  However, the private records reflect that the Veteran may have had a liver abscess, mild intrahepatic biliary dilation, and displayed a possible hepatoma.  A weight loss of 10 pounds in the previous month was also documented.  The records suggest that these and other symptoms may also been caused by the Veteran's gallbladder.  

VA progress notes from 2013 confirmed that the Veteran had a liver abscess and a septic gall bladder.

A higher (30 percent) rating under DC 7312 requires portal hypertension and splenomegaly.  The Veteran has not been diagnosed with either.  Indeed, as the Veteran's spleen was removed in 1976, it would be impossible for him to experience splenomegaly, which is enlargement of the spleen.  See https://www.mayoclinic.org/diseases-conditions/enlarged-spleen/symptoms-causes/syc-20354326.   The removal of the Veteran's spleen has been separately rated at 30 percent under DC 7706 (Splenectomy) from June 1, 1978.  

There is also no basis for the assignment of a rating higher than 30 percent under DC 7312.  The Veteran has not experienced the symptoms described, such as ascites, hepatic encephalopathy, hemorrhage from varices or portal gastropathy as required for 50 and 70 percent ratings.  Generalized weakness, substantial weight loss, and persistent jaundice is also not shown, which is required for a 100 percent rating.

The Board acknowledges the Veteran's protected rating under 38 C.F.R. § 3.951(b); however, consideration has been given as to whether the Veteran would be eligible for a higher rating under a separate diagnostic code.  The Board finds that DC 7345 does not apply to the Veteran's liver condition because DC 7345 applies to "chronic liver disease without cirrhosis."  As the record shows that the Veteran has cirrhosis of liver, DC 7345 is inapplicable.  Moreover, as the Veteran's 10 percent rating under DC 7312 contemplates his symptoms of weakness, anorexia, abdominal pain, and malaise, a separate compensable rating for those symptoms under DC 7345 would be prohibited.  See 38 C.F.R. §§ 4.113, 4.114, DC 7345, Note (1).  Injury to the liver can also be rated under DC 7301, adhesions of the peritoneum, which is a condition with which the Veteran has not been diagnosed, and is also therefore inapplicable.

Additionally, because the Veteran has been separately rated for the loss of his spleen, and because both private medical and VA analyses suggest that his symptoms could be caused by a separate abdominal condition, rating the Veteran's post sarcoidosis, liver involvement higher than 10 percent is not possible without violating the fundamental principle relating to pyramiding as outlined in 38 C.F.R. § 4.14.  See 38 C.F.R. §§ 4.14. 4.113.  

For the reasons outlined above, the Board finds that a rating in excess of 10 percent for the Veteran's service-connected post sarcoidosis, liver involvement is not warranted.

TDIU

VA will grant TDIU when the evidence shows that the Veteran is precluded, due to service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU is to be determined "without regard to the non-service-connected disabilities or [the Veteran's] age."  Pratt v. Derwinski, 3 Vet. App. 269, 272 (1992).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that: (1) if there is only one such disability, the disability shall be ratable at 60 percent or more, or (2) if there are two or more service-connected disabilities at least one must be rated at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a).  

Assignment of a TDIU evaluation requires that the record reflect some factor that "takes the claimant's case outside the norm" of any other veteran rated at the same level.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  "The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment." Id.  "TDIU is to be awarded based on the 'judgment of the rating agency' . . . ."  Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).  

The Veteran is rated 30 percent disabled for postop splenectomy, post sarcoidosis and 10 percent for post sarcoidosis, liver involvement.  The Veteran is also service connected, with a noncompensable rating, for residual dyspnea and fatigability, excision of lymph nodes, left axilla for sarcoidosis.  The Veterans combined rating is 40 percent.  A 40 percent rating is not sufficient under the rating criteria and accordingly a schedular rating must be denied.

An extra-schedular total rating based on individual unemployability may be assigned in the case of a Veteran who fails to meet the percentage requirements but who is unemployable by reason of service-connected disability.  38 C.F.R. § 4.16(b).  The Board cannot assign an extra-schedular rating in the first instance.  Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  However, "rating boards should submit to the Director, Compensation Service, for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities."  38 C.F.R. § 4.16(b).  Consideration may be given to a Veteran's level of education, special training, and previous work experience, but it may not be given to his or her age or to any impairment caused by non-service connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19.

At the July 2011 VA examination, the examiner opined that the Veteran was capable of obtaining and maintaining gainful employment in a sedentary occupation.  It was noted that at that time, the Veteran was self-employed, doing odd jobs and collecting junk and scrap metal.

During the September 2014 hearing, the Veteran stated that the swelling in his legs prohibited him from working a job sitting down all day.  He admitted that his leg swelling has not specifically been linked to his service connected disabilities and even predated his time in service.  The Veteran acknowledged that he has a bachelor's degree in social work, but indicated that he would not be hired in that field due to other non-service connected reasons.  Most notably, as he had served time in prison for crimes involving theft, he felt that employers would be reluctant to hire him.  He also believed that his age and overall deteriorating health, which was due to his service and non-service connected disabilities, would make obtaining and maintaining employment difficult.

Overall, the Board finds the evidence does not demonstrate that the Veteran's service-connected disabilities render him unable to secure and follow a substantially gainful occupation.  His impairment due to these disabilities is shown to have been adequately evaluated during the course of this appeal.  The Veteran himself relates his unemployability to his non-service connected issues.  As such, the Board finds the Veteran is capable of substantially gainful employment with reasonable accommodations consistent with his service-connected disabilities.  The Board finds the degree of occupational impairment due to the Veteran's service-connected disabilities is found to be adequately demonstrated by the evidence and schedular ratings of record.  See 38 C.F.R. § 4.16(b).  Entitlement to a TDIU is not warranted.


ORDER

A rating in excess of 10 percent for service-connected post sarcoidosis, liver involvement is denied.

Entitlement to a TDIU is denied.



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


